[Cite as Strauss v. Strauss, 2011-Ohio-3831.]


          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 95377




                                        JULIE A. STRAUSS

                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                MARC I. STRAUSS, ET AL.
                                                         DEFENDANTS-APPELLANTS




                                                JUDGMENT:
                                                 AFFIRMED


                                        Civil Appeal from the
                                  Cuyahoga County Common Pleas Court
                                       Case No. CP-D-311479

        BEFORE: E. Gallagher, J., Blackmon, P.J., and Stewart, J.
                                   2

       RELEASED AND JOURNALIZED:     August 4, 2011




ATTORNEYS FOR APPELLANT

Jaye M. Schlachet
55 Public Square
Suite 1600
Cleveland, Ohio 44113

Eric M. Levy
55 Public Square
Suite 1600
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

Joseph G. Stafford
Gregory J. Moore
Stafford & Stafford Co., L.P.A.
55 Erieview Plaza, 5th Floor
Cleveland, Ohio 44114

Attorney for Guardian Ad Litem

John H. Lawson
Brownhoist Building
4403 St. Clair Avenue
Cleveland, Ohio 44103




Attorney for Receiver
                                          3


Richard A. Rabb
McCarthy, Lebit, Crystal & Liffman
101 West Prospect Avenue
Suite 1800
Cleveland, Ohio 44115




EILEEN A. GALLAGHER, J.:

      {¶ 1} Defendant-appellant Marc I. Strauss (“Husband”) appeals from

the judgment entry of divorce entered in the Cuyahoga County Court of

Common Pleas, Domestic Relations Division on June 8, 2010.           Husband

argues that the trial court erred in awarding plaintiff-appellee Julie Strauss

(“Wife”) the status of primary residential parent and legal custodian of the

parties’ minor child, P.S. Husband additionally argues that the trial court

erred in dividing the parties’ marital property and in assigning him costs and

attorney fees generated during the divorce.      For the following reasons, we

affirm the decision of the trial court.

      {¶ 2} The parties married on March 31, 2001 and have one child, P.S.,

born as issue of the marriage.       During the course of their marriage, Wife

worked part- time as a perfusionist at Parma Community General Hospital,

operating a heart/lung machine during open heart surgery. Husband worked

part time as an attorney and engaged extensively in real estate investment
                                    4

ventures.

      {¶ 3} In 2004, the parties separated and Husband vacated the marital

home in Solon, Ohio. Prior to the time of the parties’ separation, the couple

maintained an upper class standard of living.     The parties attempted to

reconcile during 2004 and 2005, but ultimately separated permanently in

August of 2005. On July 13, 2006, Wife filed a complaint for divorce. On

August 14, 2006, Husband answered the complaint and filed a counterclaim.

      {¶ 4} On July 13, 2006, the trial court issued a restraining order that

restrained Husband from engaging in various financial transactions including

encumbering his ownership in the marital home, transferring or encumbering

his ownership interest in various real estate ventures, and alienating,

encumbering, borrowing against, transferring, or disposing of any of Wife and

Husband’s property or any assets that Husband might own or possess. The

restraining order further prohibited Husband from re-entering the marital

home, entering the premises of Wife’s employer, and from harassing the Wife.

The trial court appointed a guardian ad litem for the parties’ minor child on

August 23, 2006, and appointed a receiver to conduct business valuations on

July 18, 2007.

      {¶ 5} The case came to be heard on the issue of custody on October 1

and October 2, 2009. The trial resumed on February 9, 2010 on the issue of
                                    5

the division of marital property. The trial court also heard Wife’s motion for

attorney fees.

      {¶ 6} The trial court issued its judgment entry of divorce on June 8,

2010, wherein the court named Wife primary residential parent and legal

custodian of the parties’ minor child.    In regard to the division of marital

property, the trial court found that Wife established economic misconduct on

the part of Husband under R.C. 3105.171(E) justifying a distributive award.

The trial court awarded Wife the sum of $500,000 as her share of the marital

property, together with the contents of the former marital home. The trial

court awarded Wife an additional $100,000 of marital property in her

possession along with $80,000 of non-marital separate property.      Husband

received his post-marital residence and his other real estate, partnership,

corporate, and trust holdings. As part of the distributive award, Husband

was ordered to sell the marital home along with other property and pay the

proceeds towards Wife’s $500,000 judgment, or alternatively, retain the

property and pay Wife $70,000 of the $500,000 award within 60 days.

Husband was ordered to replace $55,688 in P.S.’s 529 college account that

Husband had liquidated during the pendency of the divorce proceedings.

Husband was ordered to pay $200,000 of Wife’s outstanding $230,000 in legal

fees. The trial court also ordered Husband to pay the fees of the guardian ad
                                      6

litem, the receiver, the receiver’s attorney fees, and court costs. It is from this

order that Husband presently appeals, asserting the four assignments of error

contained in the appendix to this opinion.

I.   Allocation of Parental Rights.

      {¶ 7} Husband’s first assignment of error asserts that the trial court

abused its discretion in allocating parental rights and erred by awarding Wife

the status of primary residential parent and legal custodian of the parties’

minor child.

      {¶ 8} When reviewing a ruling pertaining to the allocation of parental

rights, the trial court is to be afforded great deference.       Miller v. Miller

(1988), 37 Ohio St. 3d 71, 523 N.E.2d 846. “The discretion which a trial court

enjoys in custody matters should be accorded the utmost respect, given the

nature of the proceeding and the impact the court’s determination will have on

the lives of the parties concerned. The knowledge a trial court gains through

observing the witnesses and the parties in a custody proceeding cannot be

conveyed to a reviewing court by a printed record.           In this regard, the

reviewing court in such proceedings should be guided by the presumption that

the trial court’s findings were indeed correct.” Id. at 74 (internal citations

omitted).

      {¶ 9} An appellate court must uphold the trial court’s allocation of
                                       7

parental rights and responsibilities absent an abuse of discretion, which

implies that the court’s attitude is unreasonable, arbitrary, or unconscionable.

 Mason v. Mason, Cuyahoga App. No. 80368, 2002-Ohio-6042, citing Masters

v. Masters (1994), 69 Ohio St. 3d 83, 630 N.E.2d 665. Accordingly, absent a

clear showing of an abuse of discretion, we will not reverse the trial court’s

judgment.

      {¶ 10} Provisions for the allocation of parental rights and responsibilities

are set forth in R.C. 3109.04, and the statute expresses a strong presumption

that shared parenting is in the best interest of the child. Dietrich v. Dietrich,

Cuyahoga App. No. 90565, 2008-Ohio-5740.           The presumption in favor of

shared parenting can be overcome, however, by evidence showing that shared

parenting would not be in the child’s best interests. See R.C. 3109.04(A)(1.)

A “best interests” determination is at all times reposed in the court’s

discretion, and a decision that shared parenting is not in a child’s best interest

is reviewable only for an abuse of that discretion. Kong v. Kong, Cuyahoga

App. No. 93120, 2010-Ohio-3180, citing        Braatz v. Braatz (1999), 85 Ohio

St.3d 40, 45, 706 N.E.2d 1218.

      {¶ 11} In determining the best interests of a child, the court is to consider

all relevant factors, including, but not limited to, those factors set forth in R.C.

3109.04(F)(1). Also, in determining whether shared parenting is in the best
                                       8

interests of the child, the court is to additionally consider the relevant factors

enumerated under R.C. 3109.04(F)(2). R.C. 3109.04(F)(1) and (2) provide the

following factors for a trial court to consider:

      “(1) * * * (a) The wishes of the child’s parents regarding the child’s care;

      “(b) If the court has interviewed the child in chambers pursuant to

      division (B) of this section regarding the child’s wishes and concerns as

      to the allocation of parental rights and responsibilities concerning the

      child, the wishes and concerns of the child, as expressed to the court;

      “(c) The child’s interaction and interrelationship with the child’s

      parents, siblings, and any other person who may significantly affect the

      child’s best interest;

      “(d) The child’s adjustment to the child’s home, school, and community;

      “(e) The mental and physical health of all persons involved in the

      situation;

      “(f) The parent more likely to honor and facilitate court-approved

      parenting time rights or visitation and companionship rights;

      “(g) Whether either parent has failed to make all child support

      payments, including all arrearages, that are required of that parent

      pursuant to a child support order under which that parent is an obligor;

      “(h) Whether either parent or any member of the household of either
                               9

parent previously has been convicted of or pleaded guilty to any criminal

offense involving any act that resulted in a child being an abused child

or a neglected child; whether either parent, in a case in which a child

has been adjudicated an abused child or a neglected child, previously

has been determined to be the perpetrator of the abusive or neglectful

act that is the basis of an adjudication; whether either parent or any

member of the household of either parent previously has been convicted

of or pleaded guilty to a violation of section 2919.25 of the Revised Code

or a sexually oriented offense involving a victim who at the time of the

commission of the offense was a member of the family or household that

is the subject of the current proceeding; whether either parent or any

member of the household of either parent previously has been convicted

of or pleaded guilty to any offense involving a victim who at the time of

the commission of the offense was a member of the family or household

that is the subject of the current proceeding and caused physical harm to

the victim in the commission of the offense; and whether there is reason

to believe that either parent has acted in a manner resulting in a child

being an abused child or a neglected child;

“(i) Whether the residential parent or one of the parents subject to a

shared parenting decree has continuously and willfully denied the other
                                      10

      parent’s right to parenting time in accordance with an order of the court;

      “(j) Whether either parent has established a residence, or is planning to

      establish a residence, outside this state.

      “(2) * * * (a) The ability of the parents to cooperate and make decisions

      jointly, with respect to the children;

      “(b) The ability of each parent to encourage the sharing of love, affection,

      and contact between the child and the other parent;

      “(c) Any history of, or potential for, child abuse, spouse abuse, other

      domestic violence, or parental kidnapping by either parent;

      “(d) The geographic proximity of the parents to each other, as the

      proximity relates to the practical considerations of shared parenting;

      “(e) The recommendation of the guardian ad litem of the child, if the

      child has a guardian ad litem.”

      {¶ 12} The trial court’s judgment entry of divorce reveals that the court’s

decision to designate Wife as the residential parent and legal custodian of P.S.

was based upon the inability of Husband to communicate and cooperate with

Wife in regard to P.S. without verbally abusing or threatening her, his

inability to comply with court orders including child support and visitation

time, and the guardian ad litem’s positive testimony of Wife as a parent. It is

clear from the trial court’s adoption of many of the suggestions in the guardian
                                       11

ad   litem’s   report   that   the   court   placed   significant   weight on the

recommendations of the Guardian.

        {¶ 13} A review of the record reveals that the trial court’s determination

is indeed supported by competent, credible evidence. The guardian ad litem

described Wife as a “very good mother” who “puts [P.S.’s] needs first.” (Oct. 1,

2009 Tr. 22.)     She is “extremely objective,” possessing genuine concern for

P.S.’s situation. (Oct. 1, 2009 Tr. 90.) Wife does not yell and scream and

does not raise her voice. (Oct. 1, 2009 Tr. 34.) She is non-confrontational.

Though Wife has Multiple Sclerosis it does not affect her parenting of P.S.

(Oct. 2, 2009 Tr. 316.)

        {¶ 14} Husband is an attorney involved in real estate and currently

employed with the Tanglewood National Golf Club. The guardian ad litem

stated that Husband is more than a “standard visitation dad.” (Oct. 1, 2009 Tr.

137.)    Husband and P.S. have a loving relationship. (Oct. 1, 2009 Tr. 115.)

Husband wants to spend time with P.S and P.S. enjoys spending time with his

father. (Oct. 1, 2009 Tr. 115.) P.S. also has a close big brother relationship

with his two half-sisters, which are Husband’s daughters from his current

relationship. (Oct. 1, 2009 Tr. 116.)

        {¶ 15} Under R.C. 3109.04(F)(2)(a), a primary factor to be considered

when determining whether shared parenting is in the best interest of a child is
                                      12

“the ability of the parents to cooperate and make decisions jointly.” Sadowski

v. Sadowski, Cuyahoga App. No. 88929, 2007-Ohio-5061, at ¶15. In the case

sub judice, extensive testimony was heard from the guardian ad litem, Wife,

and even Husband regarding Husband’s inability to communicate productively

with Wife regarding P.S.

      {¶ 16} The guardian ad litem testified that the parties have had nonstop

conflict over visitation issues. (Oct. 1, 2009 Tr. 88.) The parties are often

unable to agree on matters and need the guardian ad litem to intervene.

(Oct. 1, 2009 Tr. 31.)     The guardian ad litem testified that Husband has

created conflict in the case while Wife has attempted to shield P.S. from such

conflict.   (Oct. 1, 2009 Tr. 38.)   In one such instance, despite mediation

assistance from the guardian ad litem, the parties were unable to reach an

agreement in regard to P.S. Husband made threats resulting in a court order

restraining Husband from picking P.S. up at school so as to avoid P.S. being

treated like a “football” in the divorce dispute. (Oct. 1, 2009 Tr. 28.)

      {¶ 17} The guardian ad litem testified that mediating disputes with

Husband is challenging as he will make demands when he knows Wife will

never agree. (Oct. 1, 2009 Tr. 144.) Wife testified that communication is a

big problem with Husband.       If he doesn’t get his way he talks over Wife,

yelling at her and threatening her. (Oct. 2, 2009 Tr. 324.)
                                    13

      {¶ 18} P.S. suffers from high anxiety issues. Extensive testimony was

heard regarding an incident wherein Husband was ordered to return P.S., six

years old at the time, from an out of town vacation earlier than Husband

desired.   Husband indicated to Wife that he intended to put P.S. on a

commercial flight home, by himself, and that a third party would pick him up

at the airport and return him to the marital home. Husband, however, drove

P.S. home without telling Wife of the travel plans, keeping her in the dark

during the incident.   (Oct. 1, 2009 Tr. 39-43, 270-276.)    Husband testified

that he didn’t think it was a big deal to communicate his change of plans to

Wife and let her know that he in fact did not put P.S. on a plane by himself.

(Oct. 1, 2009 Tr. 276.) The guardian ad litem characterized the situation as

one involving an “element of torture” from Husband towards Wife. (Oct. 1,

2009 Tr. 44.)

      {¶ 19} The guardian ad litem testified that Husband engages in verbal

abuse towards Wife including hostile and demeaning emails and text

messages. (Oct. 1, 2009 Tr. 26, 28, 29, 30, 36.) Husband himself admitted to

calling Wife a “bitch”, “asshole”, “f***ing bitch” and “c***.” (Oct. 1, 2009 Tr.

241.) Though P.S. never indicated to the guardian ad litem that he witnessed

name calling (Oct. 1, 2009 Tr. 46), Wife testified that Husband was verbally

abusive towards her and confrontational without regard to P.S.’s presence.
                                      14

(Oct. 2, 2009 Tr. 319.) Wife testified that Husband called her a “bitch” on

Mother’s Day in front of P.S. (Oct. 2, 2009 Tr. 320) and that Husband gave

her “the finger” in front of P.S. at a T-Ball function. (Oct. 2, 2009 Tr. 322.)

        {¶ 20} The guardian ad litem testified that Husband tends to lose his

temper and that “he does get quite out of control.” (Oct. 1, 2009 Tr. 46, 69.)

The guardian ad litem further testified that Husband threatened, on more

than one occasion, to have him disbarred and sanctioned during the divorce

case.    (Oct. 1, 2009 Tr. 92.)   The guardian ad litem has also witnessed

Husband threaten others including the Receiver in the case. (Oct. 1, 2009 Tr.

70.)    It was necessary for the guardian ad litem to reassure P.S.’s speech

therapist that Husband was not a physical threat.          (Oct. 1, 2009 Tr. 24.)

Husband himself acknowledged that he occasionally engages in bad behavior

(Oct. 1, 2009 Tr. 244), and stated that the guardian ad litem testified

accurately regarding his behavior.        (Oct. 1, 2009 Tr. 305.)        Husband

acknowledged an email wherein he threatened to keep Wife in litigation for 12

years. (Plaintiff’s Exhibit 63, Oct. 1, 2009 Tr. 245-246.) The guardian ad

litem viewed Husband’s bullying conduct as not good for P.S. and stated that

Husband needs to be a better role model. (Oct. 1, 2009 Tr. 94.)

        {¶ 21} Beyond the parties’ inability to communicate and resolve disputes

concerning P.S., extensive testimony was heard at trial regarding Husband’s
                                     15

inability to abide by court orders. In determining the best interests of a child,

R.C. 3109.04(F)(1)(f) instructs the trial court to consider, “[t]he parent more

likely to honor and facilitate court-approved parenting time rights or visitation

and companionship rights.”

      {¶ 22} At trial, the guardian ad litem testified that Husband has a

problem following court orders. (Oct. 1, 2009 Tr. 78.) In regard to visitation

orders, Husband is often not on time. (Oct. 1, 2009 Tr. 23, 32.) The guardian

ad litem testified that Husband is often late picking P.S. up and late returning

him to Wife. (Oct. 1, 2009 Tr. 79.) Husband did not deny this charge. (Oct.

1, 2009 Tr. 267.) In contrast to Husband, the guardian ad litem testified that

Wife is good at following his directions and recommendations and that she

follows directions even when not happy about it. (Oct. 1, 2009 Tr. 91.)

      {¶ 23} Beyond visitation times, Husband admitted that he took P.S. into

one of his personal counseling sessions despite a court order that prohibited

P.S. from being taken for any further evaluations or appointments with any

counselor. (Oct. 1, 2009 Tr. 258.)    Husband additionally admitted that he

violated a court order by appearing at Wife’s place of employment. (Oct. 1,

2009 Tr. 260-261.) In contrast, when asked, Husband was unable to cite a

single instance where Wife did not follow court orders. (Oct. 1, 2009 Tr. 303.)

      {¶ 24} Another best interests factor under R.C. 3109.04(F)(1)(g) is
                                     16

“[w]hether either parent has failed to make all child support payments,

including all arrearages, that are required of that parent pursuant to a child

support order under which that parent is an obligor.” Husband admitted that

he had been found in contempt of court for failing to pay child support. (Oct.

1, 2009 Tr. 225.) Husband failed to purge himself of the contempt by paying

the arrearage within thirty days as ordered by the court. (Oct. 1, 2009 Tr.

225.) Husband only purged his contempt and paid the arrearage on his child

support when the court indicated it would have him arrested. (Oct. 1, 2009

Tr. 226.)    Further, despite a court order restraining Husband from

“alienating, encumbering, borrowing against, transferring, giving away,

destroying, or disposing of any of the Plaintiff’s and [Defendant’s] property or

any assets that the Defendant might own or possess * * *,” Husband cashed in

an IRA to pay the arrears.       (Oct. 1, 2009 Tr. 226.)     Finally, Husband

admitted that he had been on vacation and spent “some money” despite having

not paid child support.   (Oct. 1, 2009 Tr. 235-236.)

      {¶ 25} Lastly R.C. 3109.04(F)(2)(e) instructs the trial court to consider,

“[t]he recommendation of the guardian ad litem of the child * * *.” P.S.’s

guardian ad litem filed his report in this case on September 24, 2009. The

report contains a number of relevant observations. The report indicates that

Husband is sometimes capable of reaching agreement with Wife on matters
                                      17

affecting P.S., however, at other times Husband “gets angry and does not

allow for productive discussions or interactions between he and [Wife].”

G.A.L. Report p.3.      “[Husband] clearly needs to place communication

regarding   [P.S.]   above     his   negative   communication     with    [Wife].

Communicating by using swear words, derogatory remarks and, raised voices

to me states that a party cannot stay focused on the responsibility to place

[P.S.’s] well-being first.” G.A.L. Report p.3-4.    The Guardian opined that,

“the issues with [P.S.] could have been resolved years ago but from time to

time [Husband’s] explosive anger has caused more problems than it has

solved.” G.A.L. Report p.4.     The Guardian asserted that, “shared parenting

with joint responsibility will not work if [Husband] continues to be frenetic

and uncooperative and zealous and adversarial and on the edge of being out of

control.” G.A.L. Report p.4.

      {¶ 26} The guardian ad litem’s report concluded by recommending a

“shared parenting plan” but under the Guardian’s plan Wife would be named

residential parent and residential parent for school purposes. At trial, the

guardian ad litem again reiterated that Wife should be named residential

parent and legal custodian of P.S. The guardian ad litem stated that while he

termed his plan “shared parenting” in his report, it really is not typical shared

parenting, rather that terminology was just used to save dignity. (Oct. 1,
                                      18

2009 Tr. 136, 148-150.) As noted by the guardian ad litem in his brief, the

trial court adopted many of the specific recommendations in the G.A.L. report

in whole or in part.

       {¶ 27} Our review of the record indicates that the trial court considered

all of the relevant factors listed in R.C. 3109.04(F)(1) and (F)(2) and that there

is competent, credible evidence supporting the trial court’s conclusion that

designating Wife as the residential parent and legal custodian of P.S. is in the

child’s best interest.      We conclude that the court did not act in an

unreasonable,    arbitrary,    or   unconscionable   manner       by   finding   the

presumption in favor of shared parenting, in the traditional sense, was

rebutted by the evidence.

       {¶ 28} Husband’s first assignment of error is overruled.

II.   Division of Marital Property and Separate Property.

       {¶ 29} In the interest of continuity, we examine Husband’s third and

fourth assignments of error out of order. In his third assignment of error,

Husband argues that the trial court erred in dividing the parties’ marital

property. Specifically, Husband argues that the trial court erred in allocating

marital assets, finding that Husband engaged in economic misconduct

throughout the course of the divorce, and in determining separate property.

                       De Facto Termination of Marriage Date
                                       19

        {¶ 30} As an initial matter Husband argues that the trial court

erroneously selected the date of trial as being the date of the termination of

marriage because the parties had been permanently separated since August of

2005.

        {¶ 31} Pursuant to R.C. 3105.171(A)(2)(a), the date of the final hearing is

presumed to be the appropriate termination date of the marriage unless the

court, in its discretion, uses a de facto termination.        O’Brien v. O’Brien,

Cuyahoga App. No. 89615, 2008-Ohio-1098, at ¶40, citing Badovick v.

Badovick (1998), 128 Ohio App. 3d 18, 713 N.E.2d 1066;            Berish v. Berish

(1982), 69 Ohio St. 2d 318, 321, 432 N.E.2d 183.

        {¶ 32} “In general, trial courts use a de facto termination of marriage

date when the parties separate, make no attempt at reconciliation, and

continually maintain separate residences, separate business activities, and

separate bank accounts.       However, courts should be reluctant to use a de

facto termination of marriage date solely because one spouse vacates the

marital home. Rather, a trial court may use a de facto termination of marriage

date when the evidence clearly and bilaterally shows that it is appropriate

based upon the totality of the circumstances. A court’s decision to use the

date of the final hearing or a de facto date is discretionary and will not be

reversed on appeal absent an abuse of discretion.”          Id. at ¶41, (internal
                                     20

citations omitted).

      {¶ 33} Here, we do not find that the trial court abused its discretion in

failing to find a de facto date of termination of the marriage that was earlier

than the final hearing date. Husband directs the Court to his memorandum

regarding de facto termination of marriage that was filed September 29, 2009.

  None of the assertions of fact on which he bases his argument are supported

by an attached affidavit to this motion. Beyond Husband’s motion, significant

portions of the parties’ marital property and financial holdings remained

entangled until trial to the extent that the trial court specifically found that

Husband’s economic conduct during the divorce, routinely in violation of

restraining orders, directly dissipated marital assets.          After initially

separating, the parties attempted to reconcile throughout 2004 and 2005.

Husband continued to pay the mortgage on the marital home where Wife

resided with P.S. throughout the divorce and he surreptiously placed a second

mortgage on the marital property without notifying Wife.           Additionally,

during the divorce Husband failed to comply with court ordered support

obligations. Finally, the parties shared credit cards beyond August of 2005.

For these reasons, we find that the trial court did not err in refusing to find a

de facto termination date of the marriage.

                         Division of Marital Property
                                     21

      {¶ 34} We next address Husband’s argument that the trial court erred in

its division of the parties’ marital property. In a divorce proceeding, a trial

court must divide the marital property of the parties equitably.             R.C.

3105.171(B); Cherry v. Cherry (1981), 66 Ohio St. 2d 348, 421 N.E.2d 1293.

Marital property includes all real and personal property and interest in real

and personal property that is currently owned by either or both of the spouses

and that was acquired by either or both of the spouses during the marriage.

Separate property includes property acquired prior to the date of marriage, or

through inheritance or gift, or acquired with non-marital funds after

separation.

      {¶ 35} We review a trial court’s division of property under an abuse of

discretion standard. Holcomb v. Holcomb (1989), 44 Ohio St. 3d 128, 131, 541
N.E.2d 597.    In doing so, we consider whether the property division, as a

whole, was an abuse of discretion. See Briganti v. Briganti (1984), 9 Ohio

St.3d 220, 222, 459 N.E.2d 896. An abuse of discretion connotes more than

an error in judgment; it implies that the court’s attitude is unreasonable,

arbitrary, or unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St. 3d
217, 219, 450 N.E.2d 1140.    Accordingly, if there is some competent, credible

evidence in the record to support the trial court’s decision, there is no abuse of

discretion. Kapadia v. Kapadia, Cuyahoga App. No. 94456, 2011-Ohio-2255,
                                    22

citing Wilburn v. Wilburn, Lorain App. No. 05CA008740, 2006-Ohio-2553.

      {¶ 36} R.C. 3105.171, which governs property distribution, expresses no

specific way for the trial court to determine property valuation.      Crim v.

Crim, Tuscarawas App. No. 2007 AP 06 0032, 2008-Ohio-5367; Focke v. Focke

(1992), 83 Ohio App. 3d 552, 615 N.E.2d 327. An appellate court’s duty is not

to require the adoption of any particular method of valuation, but to determine

whether, based upon all the relevant facts and circumstances, the court

abused its discretion in arriving at a value. Focke; James v. James (1995),

101 Ohio App. 3d 668, 656 N.E.2d 399. A trial court must have a rational,

evidentiary basis for assigning value to marital property. McCoy v. McCoy

(1993), 91 Ohio App. 3d 570, 632 N.E.2d 1358.

      {¶ 37} R.C. 3105.171(C)(1) mandates an equal division of marital

property, or if an equal division is inequitable, the court must divide the

marital property equitably. See Neville v. Neville, 99 Ohio St. 3d 275, 277,

2003-Ohio-3624, 791 N.E.2d 434. To determine what is equitable, a trial court

must consider the factors set forth in R.C. 3105.171(F). Id.

      {¶ 38} R.C. 3105.171(E)(1) allows for a trial court to make a distributive

award to “facilitate, effectuate, or supplement a division of marital property.”

R.C. 3105.171(E)(4) sets forth a court’s authority to issue a distributive award

as follows: “If a spouse has engaged in financial misconduct, including, but not
                                     23

limited to, the dissipation, destruction, concealment, nondisclosure, or

fraudulent disposition of assets, the court may compensate the offended

spouse with a distributive award or with a greater award of marital property.”

     {¶ 39} “The    distributive   award    concept   is   consistent   with   the

well-established principle that trial courts have broad discretion when

creating an equitable division of property in a divorce proceeding.” Adams v.

Chambers (1992), 82 Ohio App. 3d 462, 612 N.E.2d 746, citing Teeter v. Teeter

(1985), 18 Ohio St. 3d 76, 479 N.E.2d 890.

     {¶ 40} In the case sub judice, Husband argues that the trial court erred

in finding that he engaged in economic misconduct and in its division of

marital property.     Contrary to Husband’s arguments, a review of the

transcript supports the trial court’s conclusions that Husband’s testimony was

evasive, internally inconsistent, contradictory, and lacking in credibility.

Husband’s own admissions at trial support the court’s finding that Husband:

     “Repeatedly violated Court restraining orders by encumbering and

     pledging assets during the course of the divorce proceedings. During the

     divorce proceedings, increased debt was incurred and net assets were

     diminished as a result of [Husband’s] dealings in violation of the

     restrictions of the restraining orders.” (See for example, Feb. 9, 2010

     Tr. 65, 76-77, 81-82, 112, 144, 147, 186, 204; Feb. 10, 2010 Tr. 305-306,
                                      24

        371, 484.)

        {¶ 41} Husband testified that after the court order restrained him from

encumbering assets he incurred $13 million dollars in debt. (Feb. 10, 2010

Tr. 484.) Husband stated that he may have borrowed as much as $16 million

dollars during the divorce but justified this by stating, “* * * it’s down to $9.9

million, so I’ve done pretty well in [these] economic times, paid off seven

million in loans through developments.”          (Feb. 10, 2010 Tr. 484-485.)

Husband admitted that at no point did he petition the court for relief from the

restraining order to incur such debts, nor did he consult Wife regarding the

debts during the divorce. (Feb. 9, 2010 Tr. 118;        Feb. 10, 2010 Tr. 487.)

Husband admitted that he is a “gambling kind of risk taker” in his real estate

investments and he claims that he is presently broke due to poor investments.

 (Feb. 10, 2010 Tr. 665-668.)

        {¶ 42} In attempting to value the marital property in this case, the trial

court expressed its frustration that “[w]hile it would be desirable to divide the

parties’ property in terms of an accounting like balance sheet, in this case that

is simply not possible.” The court found that this was due in large part to

Husband’s obstructing of discovery.      The testimony of the court appointed

receiver supported this conclusion.     (Feb. 10, 2010 Tr. 402, 411, 443, 447,

452.)    Husband himself acknowledged non-disclosure of certain financial
                                     25

information. (Feb. 9, 2010 Tr. 147, 153; Feb. 11, 2010 Tr. 738.) Husband

claimed that his tax return for 2008 was still not completed at the time of trial

in February of 2010 because he owed his accountant money. (Feb. 9, 2010 Tr.

130.)

        {¶ 43} Husband repeatedly denied receiving hundreds of thousands of

dollars in distributions from his real estate ventures throughout the course of

the divorce despite documentary evidence that reflected such distributions.

(Feb. 9, 2010 Tr. 98;    Feb. 10, 2010 Tr. 275, 280-282, 293, 294-296, 301.)

Husband repeatedly testified that he was unable to recall or did not know

what happened to distributions he did receive. (Feb. 9, 2010 Tr. 69-70, 72,

82-83.)

        {¶ 44} Despite Husband’s position that he was completely broke,

Husband admitted to completing a financial affidavit on September 22, 2008

for the purpose of borrowing money from Huntington National Bank. (Feb. 10,

2010 Tr. 371-383.) Husband’s financial disclosures to Huntington revealed

that he claimed total assets of $3,933,000 and a net worth of $2,374,000. (Feb.

10, 2010 Tr. 379.) Husband testified that he was telling the truth when he

completed this financial affidavit. (Feb. 10, 2010 Tr. 374.) The trial court put

significant weight upon this documentation in determining the overall value of

the parties’ marital property.
                                     26

      {¶ 45} It is for the trial court to resolve disputes of fact and weigh the

testimony and credibility of the witnesses. Pruitt v. Pruitt, Cuyahoga App.

No. 84335, 2005-Ohio-4424, at ¶32, citing Bechtol v. Bechtol (1990), 49 Ohio

St.3d 21, 23, 550 N.E.2d 178.         Based on the testimony and related

documentation discussed above, the trial court found that Husband had

engaged in economic misconduct in violation of R.C. 3105.171(E)(4) and stated

that it would “fashion a distributive award consisting of property and a lump

sum monetary award for dissipated assets, as well as a significant sum

towards [Wife’s] attorney fees and costs.”

      {¶ 46} The trial court awarded wife $500,000 as her share of the marital

property together, along with the contents of the former marital home. The

trial court additionally awarded Wife $100,000 worth of marital property

stemming from her retirement and pension plans, rollover accounts at FSC,

checking and savings account at Fifth Third Bank, a brokerage account, and a

motor vehicle. The trial court noted that the $600,000 total award of marital

property was less than a 50 percent division of Husband’s purported net worth

of $2,374,000, however, in consideration of the factors in R.C. 3105.171(F), the

court noted that the marriage was not one of great length and that husband

was “engaged in real estate transactions during a rapidly degenerating real

estate market and total reliance on a statement prepared for loan purposes is
                                     27

somewhat suspect.”

      {¶ 47} Based on the foregoing we find that the trial court’s finding that

Husband committed financial misconduct did not constitute an abuse of

discretion. The record strongly supports the trial court’s conclusion that

Husband ignored court orders and engaged in risky real estate ventures,

conducting   business   as   usual   to   the   detriment   of   marital   assets.

Furthermore, the record reveals that the trial court considered the factors in

R.C. 3105.171(F) in determining an equitable division of marital property and

the court’s decision is supported by competent, credible evidence in the record.

We find that the trial court did not abuse its discretion in dividing marital

property.

                               Separate Property

      {¶ 48} Husband argues that the trial court erred in determining the

separate property of both Husband and Wife. The determination of whether

property is marital or separate is a mixed question of law and fact and will not

be reversed unless it is against the manifest weight of the evidence. Torres v.

Torres, Cuyahoga App. Nos. 88582 and 88660, 2007-Ohio-4443, at ¶14. Once

the characterization is made, the actual distribution of the property will not be

disturbed absent an abuse of discretion. Larkey v. Larkey (Nov. 4, 1999),

Cuyahoga App. No. 74765, citing Cherry v. Cherry (1981), 66 Ohio St. 2d 348,
                                    28

355, 421 N.E.2d 1293.

      {¶ 49} Property acquired during a marriage is presumed to be marital

property. Williams v. Williams, Cuyahoga App. No. 95346, 2011-Ohio-939.

“The party seeking to have a particular asset classified as separate property

has the burden of proof, by a preponderance of the evidence, to trace the asset

to separate property.” Id., quoting Peck v. Peck (1994), 96 Ohio App. 3d 731,

734, 645 N.E.2d 1300. See, also, R.C. 3105.171.

      {¶ 50} Marital property is defined as “[a]ll real and personal property

that currently is owned by either or both of the spouses, including, but not

limited to, the retirement benefits of the spouses, and that was acquired by

either or both of the spouses during the marriage.” R.C. 3105.171(A)(3)(a)(i).

Marital property also includes “ * * * all income and appreciation of separate

property, due to the labor, monetary, or in-kind contribution of either or both

of the spouses that occurred during the marriage.” R.C. 3105.171(A)(3)(a)(iii).

      {¶ 51} By contrast, separate property includes any real or personal

property or interest in real or personal property that was acquired by one

spouse prior to the date of the marriage.           R.C. 3105.171(A)(6)(a)(ii).

Separate property also includes inheritances by one spouse by bequest, devise,

or descent during the course of the marriage. R.C. 3105.171(A)(6)(a)(i). Such

property remains separate property, even when it is commingled with other
                                      29

property, unless it is not traceable.     R.C. 3105.171(A)(6)(b).     However, if

commingled marital funds were used to pay the expenses of separate real

estate, the real estate is properly considered marital property subject to

equitable division.     Robinette v. Robinette, Cuyahoga App. No. 88445,

2007-Ohio-2516 at ¶23.      “The Party attempting to prove that the asset is

traceable separate property must establish such tracing by a preponderance of

the evidence.” Id., citing Price v. Price, 11th Dist. No. 2000-G-2320,

2002-Ohio-299. It is that party’s burden to trace the funds used to pay for the

real estate and establish, by a preponderance of the evidence, that his

separate property was not commingled with marital proeprty.            Id. at ¶25,

citing Osborn v. Osborn, Trumbull App. No. 2003-T-0111, 2004-Ohio-6476.

      {¶ 52} We note initially that the trial court left the marital home and

Husband’s Shaker Heights condominiums that Husband purchased prior to

the marriage to Husband.        However, as part of the distributive award

addressed above, the trial court ordered Husband to immediately place the

properties up for sale and apply the proceeds to Wife’s $500,000 monetary

award or, if Husband preferred not to sell the properties, the court ordered

Husband to pay Wife an initial $70,000 of the monetary award within 60 days.

 We find no error in the trial court’s distributive award in light of the fact that

at trial Husband submitted no documentation demonstrating that non-marital
                                      30

funds were used for the mortgage, upkeep, and renovations of these properties

during the course of the marriage and divorce proceedings. (Feb. 11, 2010 Tr.

719, 754.)

      {¶ 53} Additionally   Husband    was   awarded    his   Willoughby,   Ohio

residence, including its contents, all motor vehicles titled in his name, and all

his other real estate, partnership, corporate, and trust holdings.

      {¶ 54} Husband argues that the trial court should have awarded him

non-marital property credit in the amount of $638,838.78 based on money that

he had inherited from his mother’s estate in 2002. Husband testified that he

placed this money in several UBS Paine Webber accounts in 2002. Husband

presented documentation of the UBS accounts including an April 2007

“summary of asset allocation” that reflected $682,416.22 in total account

values. Husband claimed that he used the money in his UBS accounts to

purchase shares of stock in various real estate ventures that later resulted in

distributions back to him. (Feb. 11, 2010 Tr. 645.)

      {¶ 55} However, Husband testified that the UBS accounts had been

“wiped out” at the time of trial. He admitted that the money was lost on poor

real estate investments. (Feb. 10, 2010 Tr. 607.) Husband further testified

that during the course of the marriage and divorce, he never kept track of any

funds going out of or back into the UBS accounts despite the fact that all the
                                     31

money that he had made during the course of the marriage he invested in real

estate. (Feb. 11, 2010 Tr. 721-722.) Husband further testified that it was

impossible for him to track what money went in and out of his real estate

dealings. (Feb. 11, 2010 Tr. 723.)

      {¶ 56} Without documentation of money coming in and out of real estate

deals the trial court was free to disbelieve Husband’s self-serving testimony.

Deacon v. Deacon, Cuyahoga App. No. 91609, 2009-Ohio-2491, at ¶43, citing

Tokar v. Tokar, 8th Dist. No. 89522, 2008-Ohio-6467 (trial court properly

rejected Husband’s testimony regarding negative value of marital property

because he failed to submit independent evidence); Smith v. Smith, 12th Dist.

No. CA2001-11-259, 2002-Ohio-5449 (trial court did not abuse its discretion in

rejecting Husband’s claim that he used money withdrawn from savings plan

on marital household expenses when Husband failed to substantiate his

self-serving testimony).

      {¶ 57} Based on the above testimony, the trial court did not abuse its

discretion when it found that Husband’s efforts to trace the inherited funds

through the UBS accounts and into his various real estate ventures failed to

establish, by a preponderance of the evidence, that his separate property was

not commingled with marital property.

      {¶ 58} Finally, Husband argues that the trial court erred in finding
                                     32

separate property in favor of Wife in the amount of $80,000. At trial Wife

testified that she had a brokerage account with Dean Witter containing

$9,000, which she had accumulated prior to the marriage, along with FSC

Rollover Accounts from jobs prior to marriage in the amounts of $10,000 and

$50,000.    (Feb. 10, 2010 Tr. 554-555.)     Husband did not challenge these

assertions. Wife further testified that she had a 401K from Parma General

Hospital.   Wife’s testimony was that she did not know exactly how much

money was in the 401K prior to marriage. She estimated $20,000. (Feb. 10,

2010 Tr. 555.)     Wife’s exhibit 136 indicates a balance in the 401K of

$102,128.57 as of December 31, 2009.        Wife’s exhibit 160 reflects that the

401K’s balance was $17,833.17 as of March 31, 2001, the date of marriage.

Husband’s argument that wife provided “absolutely zero evidence of any

separate property” is refuted by the record and without merit.

      {¶ 59} Husband’s third assignment of error is overruled.

                           P.S.’s 529 College Account

      {¶ 60} Husband’s fourth assignment of error also pertains to separate

property.   Husband argues that the trial court erred by ordering him to

replace $55,688 in a 529 College Savings Account for P.S. At trial Husband

testified that he liquidated P.S.’s 529 trust during the course of the divorce,

despite the restraining order, in order to repay a loan to Dollar Bank for one of
                                     33

his real estate companies. (Feb. 9, 2010 Tr. 144.) Husband claimed that the

money that originally funded the 529 account came from the money that he

had inherited from his mother. (Feb. 11, 2010 Tr. 658.) Husband presently

argues that despite the restraining order, he had the right to unilaterally

remove the funds because he felt they constituted his separate property. As

discussed above, the trial court specifically found that Husband failed to

properly trace his inherited funds with documentary evidence and found

Husband’s self-serving testimony to be lacking credibility.

      {¶ 61} Husband’s fourth assignment of error is overruled.

III.  Attorney Fees, Guardian Ad Litem Fees, Receiver Fees and
Court
     Costs.

      {¶ 62} Lastly, we address Husband’s second assignment of error that

asserts that the trial court abused its discretion by ordering Husband to pay a

portion of Wife’s attorney fees as a lump sum spousal award, fees for the

receiver, the receiver’s attorney fees, the outstanding balance owed to the

guardian ad litem and court costs.

      {¶ 63} A key factor in the trial court’s decision to hold Husband

responsible for each of the above fees and costs was an email from Husband to

Wife wherein Husband stated, “Lets have a global settlement with [P.S.] now

or I will keep you in Court for the next 12 years, not a threat just a reality * *
                                       34

*”   (Plaintiff’s Exhibit 63;     Feb. 10, 2010 Tr. 532-533.)     In regard to

assigning the above fees and costs the trial court explained it’s rationale as

follows:

      “* * * the Court credits [Husband’s] e-mail to [Wife] where he threatened

      to keep her in Court for twelve years. That e-mail served as a blunt

      assessment of the legal strategy he employed to impede, obstruct, and

      hinder the progress of this case, creating along the way exorbitant costs

      in litigation. Since [Husband] chose this route, he must bare the expense

      of this nonsense.”

                                Wife’s Attorney Fees

      {¶ 64} In regard to Wife’s attorney fees, the trial court ordered Husband

to pay $200,000 of Wife’s outstanding attorney fee balance of $230,000. The

trial court fashioned Wife’s attorney fee award in the form of a lump sum

spousal award pursuant to R.C. 3105.73(D).

      {¶ 65} The decision to award attorney fees rests in the sound discretion of

the court and will not be overturned on appeal absent an abuse of that

discretion. O’Brien v. O’Brien, Cuyahoga App. No. 89615, 2008-Ohio-1098, at

¶77, citing Layne v. Layne (1992), 83 Ohio App. 3d 559, 568, 615 N.E.2d 332.

R.C. 3105.73 sets forth the trial court’s authority to award attorney fees in a

divorce proceeding and provides in relevant part:
                                     35

      “(A) In an action for divorce, dissolution, legal separation, or annulment

      of marriage or an appeal of that action, a court may award all or part of

      reasonable attorney’s fees and litigation expenses to either party if the

      court finds the award equitable. In determining whether an award is

      equitable, the court may consider the parties’ marital assets and income,

      any award of temporary spousal support, the conduct of the parties, and

      any other relevant factors the court deems appropriate.”

      {¶ 66} Beyond Husband’s candid email, extensive testimony was heard at

trial regarding Husband’s lack of cooperation in discovery and custody

matters. (See for example, Feb. 9, 2010 Tr. 113; Feb. 10, 2010 Tr. 402-403,

411, 443, 452, 457, 528-529.)     The record reflects that Husband routinely

ignored court orders relating to both spousal and child support and the

transference and encumbrance of marital assets that resulted in additional

litigation. (See Feb. 9, 2010 Tr. 65, 76-77, 81-82, 112, 117-119, 139-142, 147,

153, 178, 204; Feb. 10, 2010 Tr. 390-391, 484.) The lengthy docket in this

case reveals the extensive litigation and court filings that the trial court

attributed, at least in part, to Husband’s conduct.

      {¶ 67} In further support of the trial court’s decision to award Wife a

portion of her attorney fees, the trial court found that Husband engaged in

economic misconduct under R.C. 3105.171(E)(4) resulting in the dissipation of
                                     36

marital assets.   Husband ignored the trial court’s restraining order and

unilaterally gambled marital property on real estate ventures during the

course of the divorce proceedings. As discussed above, the record supports

the trial court’s conclusion that Husband engaged in economic misconduct.

     {¶ 68} Finally, the trial court stated that it considered the factors in R.C.

3105.18 in determining that Wife’s attorney fees award should be treated as a

lump sum spousal support award in lieu of any periodic spousal support. An

award of spousal support will be reversed on appeal only if an abuse of

discretion is shown.    Maloof-Wolf v. Wolf , Cuyahoga App. No. 94114,

2011-Ohio-701, at ¶53 citing Bechtol v. Bechtol (1990), 49 Ohio St. 3d 21, 24,

550 N.E.2d 178.    R.C. 3105.18(C)(1) outlines the factors that the trial court

must consider when determining whether to order an award of spousal

support. R.C. 3105.18(C)(1) provides:

     “In determining whether spousal support is appropriate and reasonable,

     and in determining the nature, amount, and terms of payment, and

     duration of spousal support, which is payable either in gross or in

     installments, the court shall consider all of the following factors:

     “(a) The income of the parties, from all sources, including, but not

     limited to, income derived from property divided, disbursed, or

     distributed under section 3105.171 of the Revised Code;
                                      37

      “(b) The relative earning abilities of the parties;

      “(c) The ages and the physical, mental, and emotional conditions of the

parties;

      “(d) The retirement benefits of the parties;

      “(e) The duration of the marriage;

      “(f) The extent to which it would be inappropriate for a party, because

      that party will be custodian of a minor child of the marriage, to seek

      employment outside the home;

      “(g) The standard of living of the parties established during the

      marriage;

      “(h) The relative extent of education of the parties;

      “(i) The relative assets and liabilities of the parties, including but not

      limited to any court-ordered payments by the parties;

      “(j) The contribution of each party to the education, training, or earning

      ability of the other party, including, but not limited to, any party’s

      contribution to the acquisition of a professional degree of the other

      party;

      “(k) The time and expense necessary for the spouse who is seeking

      spousal support to acquire education, training, or job experience so that

      the spouse will be qualified to obtain appropriate employment, provided
                                     38

      the education, training, or job experience, and employment is, in fact,

      sought;

      “(l) The tax consequences, for each party, of an award of spousal support;

      “(m) The lost income production capacity of either party that resulted

      from that party’s marital responsibilities;

      “(n) Any other factor that the court expressly finds to be relevant and

      equitable.”

      {¶ 69} A trial court is not required to enumerate each factor in R.C.

3105.18(C)(1), but must merely provide a sufficient basis to support its award.

 Kapadia v. Kapadia, Cuyahoga App. No. 94456, 2011-Ohio-2255; citing

Abram v. Abram, Medina App. No. 3233-M, 2002-Ohio-78.

      {¶ 70} We find no error in the court’s analysis or conclusion on this issue.

Just as R.C. 3105.73 requires, the court considered whether an award of fees

to the parties would be equitable.      The court additionally considered the

factors in R.C. 3105.18 in determining appropriateness of awarding Wife her

attorney fees in the form of spousal support.       R.C. 3105.73(D) specifically

authorizes a court to designate an attorney fee award as spousal support.

Accordingly, based on the record, we find that the award of attorney fees was

neither unreasonable, arbitrary, nor unconscionable and affirm the trial

court’s decision.
                                     39

                   Receiver Fees and Receiver Attorney Fees

      {¶ 71} Husband argues that the trial court erred in ordering him to pay

the receiver’s outstanding fees and the receiver’s legal fees.      As an initial

note, the trial court’s judgment entry denied compensation to Wife for a

claimed non-marital account seized by the receiver during the divorce. From

this account, $18,800 was applied to the receiver’s fees, $7,200 was applied to

the receiver’s attorney fees, and $2,500 was applied to the guardian ad litem’s

bill. The court denied Wife’s request for the return of these amounts and

treated them as Wife’s contribution to the litigation costs of having a receiver

and a guardian ad litem. The court ordered Husband to pay the outstanding

balance of the receiver’s fees, $42,157, and the receiver’s outstanding attorney

fees, $53,453.

      {¶ 72} Husband cites absolutely no legal authority in support of his

argument that the trial court erred in assigning the remainder of these fees to

him. An appellate court may disregard an assignment of error pursuant to

App.R. 12(A)(2) if an appellant fails to cite to any legal authority in support of

an argument as required by App.R. 16(A)(7). State v. Martin (July 12, 1999),

Warren App. No. CA99-01-003, citing Meerhoff v. Huntington Mtge. Co. (1995),

103 Ohio App. 3d 164, 658 N.E.2d 1109; Siemientkowski v. State Farm Ins.,

Cuyahoga App. No. 85323, 2005-Ohio-4295. “If an argument exists that can
                                      40

support this assigned error, it is not this court’s duty to root it out.” Cardone v.

Cardone (May 6, 1998), Summit App. Nos. 18349 and 18673.

      {¶ 73} Instead of presenting a legal argument that the court erred in the

assignment of these fees, Husband argues that the Receiver essentially

provided no service of value to the divorce. Husband’s argument however is

not supported by the record. The Receiver testified in regard to his efforts at

trial that included uncovering assets, managing funds, and countless hours

spent mediating the case with both parties. (Feb. 10, 2010 Tr. 447, 401, 416.)

 Additionally, the Receiver incurred legal fees generated by a number of

appeals that were initiated by Husband, many of which were dismissed as

non-final appealable orders. See, e.g., Strauss v. Strauss, Cuyahoga App. No.

92615, 2009-Ohio-5493; State, ex rel. Marc I. Strauss v. Celebrezze, Cuyahoga

App. No. 92369, 2009-Ohio-370.

      {¶ 74} Receivers are entitled to compensation “as is reasonable in view of

the interest involved, the amount of skill necessary to conduct the business,

and the time and labor given to the business.”      Nozik v. Mentor Lagoons, Inc.

(July 2, 1998), Lake App. No. 97-L-004, citing Postle v. Wolfram Guitar Co.

(C.P.1902), 13 Ohio Dec. 228, 229. Fixing this measure of compensation is

left to the sound discretion of the trial court. Id., citing Nowman v. Nowman

(May 12,1930), Butler App. No. 454, 8 Ohio Law. Abs. 429.                Husband’s
                                    41

argument as to this issue is without merit and further unsupported by legal

authority and is therefore disregarded.

                           Guardian Ad Litem Fees

      {¶ 75} Husband argues that the trial court erred in ordering him to pay

“any outstanding balance owed the [guardian ad litem]” in the judgment entry

of divorce.

      {¶ 76} A trial court’s appointment of a guardian ad litem and award of

fees must be upheld absent an abuse of discretion.   Swanson v. Schoonover,

Cuyahoga App. Nos. 95213, 95517, 95570, 2011-Ohio-2264, citing Gabriel v.

Gabriel, 6th Dist. No. L-08-1303, 2009-Ohio-1814, ¶15. A trial court is given

considerable discretion in these matters. Id.

      {¶ 77} The record reflects that Wife provided contributions to the

guardian ad litem’s fees during the pendency of the divorce. Furthermore, as

discussed above, the testimony of the guardian ad litem revealed that

throughout the divorce, Husband’s hostile behavior towards Wife in regard to

P.S. frequently necessitated intervention by the guardian ad litem.      This

court has previously recognized that it may be proper to allocate the guardian

ad litem’s fees based on which party caused the work of the guardian ad litem.

 Jarvis v. Witter, Cuyahoga App. No. 84128, 2004-Ohio-6628, at ¶100,

overruled on other grounds, Siebert v. Tavarez, Cuyahoga App. No. 88310,
                                     42

2007-Ohio-2643.

      {¶ 78} Under these circumstances, there is nothing to indicate that the

trial court’s decision to allocate the guardian ad litem’s fees to Husband was

unreasonable, arbitrary, or unconscionable. Therefore, we find no abuse of

discretion.

                                   Court Costs

      {¶ 79} Finally, Husband argues that the trial court erred in ordering him

to pay court costs. We review a trial court’s ruling on court costs for an abuse

of discretion. D’Hue v. D’Hue, Cuyahoga App. No. 81017, 2002-Ohio-5857, at

¶120. Civ.R. 54(D) provides that, “[e]xcept when express provision therefor is

made either in a statute or in these rules, costs shall be allowed to the

prevailing party unless the court otherwise directs.”

      {¶ 80} Husband argues that the court abused its discretion by ordering

him to pay costs where there was no “prevailing party” and he testified to

having no source of income while Wife has “an ability to earn a substantial

income.”      To begin, we have previously rejected the argument that a trial

court is precluded from assigning court costs to one party in a divorce where

neither party technically “prevails.” Id. Furthermore, the trial court found

Husband’s testimony regarding his lack of income to be lacking in credibility.

 Based on the foregoing we cannot conclude that the trial court abused its
                                             43

discretion in awarding costs against Husband.

       {¶ 81} Husband’s second assignment of error is overruled.

       Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said lower court to carry this judgment

into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

PATRICIA A. BLACKMON, P.J., and
MELODY J. STEWART, J., CONCUR


                                          Appendix

Assignment of Error No. 1:

       “The trial court erred and abused its discretion in its allocation of
       parental rights and responsibilities by awarding Plaintiff-appellee the
       status of primary residential parent and legal custodian of the parties’
       minor child and by denying Defendant-appellant’s motion for shared
       parenting.”

Assignment of Error No. 2:
                                    44


     “The trial court abused its discretion and erred by ordering
     Defendant-appellant to pay Plaintiff-appellee the sum of $200,000 for
     attorney fees, $42,157 in receiver fees, and $53,453 in receiver’s attorney
     fees. Additionally, the court abused its discretion and erred by ordering
     Defendant-appellant to pay any outstanding balance owed the Guardian
     Ad Litem. The court also erred and abused its discretion by ordering
     Defendant-appellant to pay the costs of the proceedings. The factual
     conclusions upon which the trial court based the exercise of its discretion
     were against the manifest weight of the evidence and was an abuse of
     discretion.”

Assignment of Error No. 3:

     “The trial court erred and abused its discretion when it found economic
     misconduct, found that Defendant-appellant failed to prove separate
     property, and by awarding Plaintiff-Appellee all of Defendant-appellant’s
     separate property as a distributive award.”

Assignment of Error No. 4:

     “The trial court abused its discretion by ordering Husband to replace the
     529 college account.”